DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claim 3, in the reply filed on 7/28/2021 is acknowledged. It is acknowledged that the balance of the non-elected claims were cancelled by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (USPA 2012/0070540) in view of Sumita (USPA 2009/0311342) and Fairchild, “MAP Gases – Protecting and Preserving Food Naturally” (1/16/2015).
Regarding Claim 3, Igarashi teaches a method for producing hydrogen water (Paragraph 9), comprising: a first step of purifying water for producing hydrogen water (Paragraphs 9 and 23), a second step of providing hydrogen gas to the water having been purified to as to form hydrogen water (Paragraphs 9 and 35), a third and fifth step of packaging the hydrogen water formed in the second step into a hydrogen water container and sealing the container (Paragraph 9). Igarashi does not specifically teach in the first step that the water is also sterilized prior to adding hydrogen gas to the water. 
Regarding the fourth method step of blowing and injecting hydrogen gas into the hydrogen water container to a saturated state, and where the method further comprises inserting liquid nitrogen into the hydrogen water container in accordance with the timing of blowing hydrogen gas as to prevent hydrogen dissolved in the hydrogen water container from being eluted and to remove dissolved oxygen at the head space of the hydrogen water container, Igarashi does not specifically teach such method steps. It is noted that Igarashi teaches hydrogen containing water is produced having dissolved hydrogen gas at a high concentration (Paragraph 14).
Sumita teaches a method for activating and stabilizing hydrogen molecules dissolved in water (Paragraph 22) and teaches wherein hydrogen gas is blown into water to dissolve the hydrogen molecules in the water (Paragraph 27) and packaging the water in a container (Paragraph 34). Sumita teaches that the object of the hydrogen-
Igarashi in view of Sumita do not specifically teach adding liquid nitrogen into the container as claimed.
Fairchild teaches of methods of using MAP, modified atmosphere packaging, as a natural shelf life enhancing method that maintains quality while retaining the original taste, texture and appearance of foods (Page 2, Paragraph 2). Fairchild teaches that MAP is today’s most effective method of food preservation and protection and MAP uses liquid nitrogen or a gas mixture in modified atmosphere packaging to retain the above mentioned food characteristics, where MAP gas mixtures usually consist of nitrogen, carbon dioxide and contain other gases such as hydrogen (Page 3, Paragraph 
Therefore, since Fairchild taches that using vacuum extraction allows for liquid nitrogen to be fed into a container and replace the air inside the package with the MAP gas/liquid nitrogen, one of ordinary skill in the art would have reasonably expected that the liquid nitrogen taught by Fairchild in the vacuum extraction process would be capable of removing dissolved oxygen at the headspace of the hydrogen water container, as claimed. Therefore, in light of the teachings of Fairchild, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a combination of liquid nitrogen and hydrogen gas to be blown or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        8/12/2021